
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.21


SECOND MODIFICATION AGREEMENT AND WAIVER
Secured Loan


        THIS SECOND MODIFICATION AGREEMENT ("Agreement") dated as of
December 22, 2010, is entered into by and among MAUI LAND & PINEAPPLE
COMPANY, INC., a corporation formed under the laws of the State of Hawaii
("Borrower"), WELLS FARGO BANK, NATIONAL ASSOCIATION, as sole Lender signatory
to the Loan Agreement (as defined below) ("Lender"), and WELLS FARGO BANK,
NATIONAL ASSOCIATION ("Wells Fargo") as Administrative Agent under the Loan
Agreement (in such capacity, the "Administrative Agent").


R E C I T A L S


A.Pursuant to the terms of an amended and restated credit agreement between
Borrower and Lender dated October 9, 2009 (as amended from time to time
including pursuant to that certain First Modification Agreement dated as of
September 17, 2010, the "Loan Agreement"), Lender made certain credit
accommodations to Borrower in the maximum principal amount of Fifty Million and
No/100ths Dollars (as the commitment under such credit accommodations has been
reduced from time to time, the "Loan"). The Loan is evidenced by the Notes as
described in the Loan Agreement, in the aggregate principal amount of the Loan
(collectively, the "Note"), and is further evidenced by the documents described
in the Loan Agreement as "Loan Documents." The Note is secured by, among other
things, the Mortgage (as defined in Section 6 below). All capitalized terms used
herein, which are not defined herein, shall have the meanings given to them in
the other Loan Documents.

B.The Note, Mortgage, Loan Agreement, this Agreement, the other documents
described in the Loan Agreement as "Loan Documents", together with all
modifications and amendments thereto and any document required hereunder, are
collectively referred to herein as the "Loan Documents."

C.By this Agreement, Borrower, Administrative Agent and Lender intend to modify,
waive and amend certain terms and provisions of the Loan Documents, as more
particularly set forth herein.

        NOW, THEREFORE, Borrower, Administrative Agent and Lenders agree as
follows:

1.CONDITIONS PRECEDENT.    The following are conditions precedent to
Administrative Agent and Lenders' obligations under this Agreement:

1.1If required by Administrative Agent, receipt and approval by Administrative
Agent of a date down to the Title Policy and assurance acceptable to
Administrative Agent, including, without limitation, CLTA Endorsement No. 110.5,
without deletion or exception other than those expressly approved by
Administrative Agent in writing, that the priority and validity of the Mortgage
has not been and will not be impaired by this Agreement or the transactions
contemplated hereby;

1.2Receipt by Administrative Agent of the executed originals of this Agreement,
the short form of this Agreement (if any) and any and all other documents and
agreements which are required by this Agreement or by any other Loan Document,
each in form and content acceptable to Administrative Agent;

1.3Reimbursement to Administrative Agent by Borrower of Administrative Agent's
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, title insurance
costs, recording fees, attorneys' fees, appraisal, engineers' and inspection
fees and documentation costs and charges, whether such services are furnished by
Administrative Agent's employees or agents or by independent contractors
including, without limitation, a notary fee of $10.00 and a UCC
termination/amendment fee of $49.00;

--------------------------------------------------------------------------------



1.4The representations and warranties contained in this Agreement are true and
correct;

1.5Borrower shall have paid to Administrative Agent for the benefit of Lender a
modification fee equal to $225,000.00;

1.6With respect to the real property described on Exhibit B attached hereto and
incorporated herein by this reference (the "New Property"), Administrative Agent
shall have received each of the following, in from and substance satisfactory to
the Administrative Agent:

(a)an environmental questionnaire and environmental site assessment with respect
to the presence, if any, of Hazardous Materials on the New Property;

(b)copies of all agreements which are material to the occupancy and operation of
the New Property;

(c)copies of all building permits and other permits issued to Borrower or its
Affiliates as of the date of this Agreement in connection with the development
of the New Property;

(d)copies of any initial study, negative declaration, mitigated negative
declaration, environmental impact report, notice of determination or notice of
exemption prepared, adopted, certified or filed by or with any Governmental
Authority in connection with the New Property;

(e)a new Title Insurance Policy in form and substance satisfactory to
Administrative Agent insuring the priority of the Lien of the Mortgage with
respect to the New Property added as collateral encumbered by the Mortgage, and
insuring such other matters as Administrative Agent may require; and

(f)a duly executed Additional Security Mortgage amending the Mortgage and
evidence of recordation in the Bureau of Conveyances of the State of Hawaii of
such Additional Security Mortgage.

1.7Each Lender other than Wells Fargo shall have executed and delivered an
Assignment and Assumption satisfactory to Administrative Agent assigning all its
right, title and interest in and to the Loan to Wells Fargo as Lender, such that
Wells Fargo has become the sole Lender, and Borrower shall have duly executed
and delivered to Wells Fargo an amended and restated promissory note evidencing
the Revolving Commitment of Wells Fargo;

1.8Administrative Agent shall have received evidence that the maturity of the
AgCredit Facility has been unconditionally extended until not earlier than
May 1, 2012; and

1.9All payments due and owing to Administrative Agent and Lenders under the Loan
Documents have been paid current as of the effective date of this Agreement.



2.REPRESENTATIONS AND WARRANTIES.    Borrower hereby represents and warrants
that no Default, Potential Default, breach or failure of condition has occurred,
or would exist with notice or the lapse of time or both, under any of the Loan
Documents (as modified by this Agreement) and that all representations and
warranties herein and in the other Loan Documents are true and correct, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct on and as of such earlier date), which representations and
warranties shall survive execution of this Agreement.

3.DEFINITIONS.    The following definitions set forth in Section 1.1 of the Loan
Agreement are added or amended to read as follows, as the case may be:

        "'AgCredit Facility' means a $25 million line of credit provided to
Borrower by American AgCredit, PCA."

        "'Applicable Margin' means 3.80%."

--------------------------------------------------------------------------------



        "'Appraisal' means, with respect to the Property, an M.A.I. appraisal
commissioned by and addressed to the Administrative Agent (acceptable to the
Administrative Agent as to form, substance and appraisal date), prepared by a
professional appraiser reasonably acceptable to the Administrative Agent, having
at least the minimum qualifications required under Applicable Law governing the
Administrative Agent and the Lenders, including without limitation, FIRREA, and
determining, without duplication, the 'as is' value of the Property."

        "Kahului Prepayment" with respect to the sale or other disposition of
all or any portion of the Kahului Property, means, for each such sale or
disposition, a payment equal to (x) (i) the amount of any cash and fair value of
any non-cash consideration payable in connection with such sale or disposition
minus (ii) customary and reasonable closing costs actually paid by Borrower in
connection with such sale or disposition including escrow, closing, recording,
title and legal fees (not to exceed 7.0% of the aggregate value of the
consideration in clause (i) above), (y) multiplied by fifty percent (50%)."

        "'Legacy Costs' means amounts actually paid by Borrower in respect of
settling and paying legacy costs relating to discontinued business operations
including, without limitation, costs relating to the KBR amenities purchase
obligation, the Yamamura contract, the Timmons/Roeper settlement, golf-related
settlement, closure and termination expenses, and severance, pension and retiree
expenses."

        "'Maturity Date' means May 1, 2012."

        "'New Property' shall have the meaning given such term in the Second
Modification."

        "'Property' means the real property described on Exhibit A to the Second
Modification."

        "'Second Modification' means that certain Second Modification Agreement
dated as of December 22, 2010, by and among the Administrative Agent, the
Borrower and the sole Lender."

The defined terms "Kahului Mortgage," Kahului Notes," "Kahului Release Price,"
and "Kahului SPA" are hereby deleted.

4.REPLACEMENT SCHEDULE 1; COMMITMENT ADJUSTMENTS; NOTES.    To reflect that
Wells Fargo will be the sole Lender, Schedule 1 to the Loan Agreement is hereby
replaced with Replacement Schedule 1 to this Agreement. Notwithstanding anything
to the contrary in the Loan Documents and Replacement Schedule 1, the maximum
amount available (the "Availability Limit") under the aggregate Revolving
Commitment shall be the sum of (i) $25,000,000 in Revolving Loans and Swingline
Loans (in the aggregate) and (ii) $1,140,000.00 in Letter of Credit Liabilities
arising under Letters of Credit issued prior to the date hereof.

5.DEFINITION OF MORTGAGE.    The definition of "Mortgage" in the Loan Agreement
is hereby amended to read as follows:

        "'Mortgage' means the Fee and Leasehold Mortgage with Absolute
Assignment of Leases and Rents, Security Agreement and Fixture, dated as of
November 13, 2007, and recorded on November 15, 2007, as Document
No. 2007-199589 in the Bureau of Conveyances of the State of Hawaii, executed by
the Borrower and Leasehold Mortgagor in favor of the Administrative Agent for
its benefit and the benefit of the Lenders, the Issuing Bank and each Specified
Derivatives Provider in form and substance satisfactory to the Administrative
Agent as amended from time to time, including, without limitation, pursuant to a
Memorandum of Second Modification Agreement Amending Mortgage, dated as of
March 10, 2009 and recorded March 13, 2009 as Document Number 2009-038132 in the
Bureau of Conveyances of the State of Hawaii, and a Memorandum of Third
Modification Agreement Amending Mortgage, dated as of March 27, 2009 and
recorded March 27, 2009 as Document Number 2009-046242 in the Bureau of
Conveyances of the State of Hawaii, a Memorandum of Amended and Restated Credit
Agreement Amending Mortgage, dated as of October 9, 2009 and recorded
October 14, 2009 as Document Number 2009-157331 in the State of Hawaii Bureau of
Conveyances, a Memorandum of First Modification of Restated Credit Agreement
Amending Mortgage , dated September 17, 2010 and recorded as Document
No. 2010-145868 in the State of Hawaii Bureau of Conveyances, and an Additional
Security Mortgage dated as of December 22, 2010."

--------------------------------------------------------------------------------



6.DELETION OF FLOOR    The last sentence of Section 2.4 (a) of the Loan
Agreement is amended to read as follows:

"Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law)."

7.KAHULUI PREPAYMENT.    Section 7.16 of the Loan Agreement is amended to read
as follows:

"Section 7.16. Kahului Prepayment.

        Not later than thirty (30) days after the sale or other disposition of
all or any portion of the Kahului Property, Borrower shall prepay principal of
the Obligations in an amount equal to the Kahului Prepayment. The Kahului
Prepayment (i) shall be applied in accordance with Sections 3.2. and 10.5,
(ii) shall permanently reduce the Commitment of each Lender in an amount equal
to such Lender's Pro Rata Share of the Kahului Prepayment and (iii) may not be
reborrowed. In the event that the Kahului Property is subdivided, the Kahului
Prepayment shall be made upon each sale or other disposition of all or any
portion of the Kahului Property. Notwithstanding the foregoing, the the Kahului
Prepayment shall be reduced to the extent the Borrower uses all or a portion of
sale or disposition proceeds which would otherwise constitute the Kahului
Prepayment exclusively for the payment and settlement of Legacy Costs (provided
it delivers evidence satisfactory to Administrative Agent that such amounts have
been so used)."

8.FINANCIAL COVENANTS.

(a)Section 9.1(a) of the Loan Agreement is amended to read as follows:

        "(a) Liquidity. The Borrower shall maintain, as of the end of each
calendar quarter, Liquidity of not less than $4,000,000. As used herein,
"Liquidity" shall mean the sum of (i) cash, (ii) Cash Equivalents,
(iii) publicly traded and publicly quoted marketable securities acceptable to
Administrative Agent in its reasonable discretion, (iv) undisbursed commitment
under secured lines of credit available to Borrower including, without
limitation, under this Loan, and (v) the amount, if any, not to exceed
$2,000,000, by which accounts receivable of the Borrower exceed accounts payable
of the Borrower, net, in connection with any of the foregoing, of any
encumbrance, setoff or claim and minus any unsecured Indebtedness of Borrower."

(b)Section 9.1(b) of the Loan Agreement is amended to read as follows:

        "(b) Total Liabilities. The Borrower shall not permit its Total
Liabilities to exceed $175,000,000 at any time, as calculated at the end of each
fiscal quarter."

9.DESCRIPTION OF PROPERTY.    For all purposes under the Loan Documents, the
defined term "Property" shall be deemed to refer to the real property described
on Exhibit A attached hereto.

10.REMARGIN.    Borrower acknowledges that Administrative Agent has ordered and
anticipates receiving in 2011 new Appraisals for all of the Property (including
the New Property). Borrower agrees that if, based on such Appraisals (as
reviewed, approved and adjusted for value in the sole discretion of
Administrative Agent), the aggregate Revolving Commitments, as a percentage of
the as-is value of the Property (after adjustment for senior liens and regular
and special tax assessments), exceeds forty percent (40%) ("Remargin
Loan-to-Value Percentage"), then Borrower shall pay down the outstanding
principal balance of the Loan and the aggregate Revolving Commitments shall be
permanently reduced on a pro rata basis such that said required Remargin
Loan-to-Value Percentage may be met. In connection with any reduction of the
Revolving Commitments, Administrative Agent shall deliver to Borrower a new
Schedule 1 which shows the new Revolving Commitments.

--------------------------------------------------------------------------------



11.WAIVER.    The Lender hereby waives prospectively (the "Waiver") any Default
arising under Section 9.1(a) of the Loan Agreement for the calendar quarter
ending March 31, 2011 (the "Waived Default"). Borrower understands, acknowledges
and agrees that the Waiver is limited to the specific Waived Default described
above with respect to the calendar quarter set forth above and that the Lender
has not waived any other Defaults or Potential Defaults, and (b) Lender has not
agreed to grant any waiver of any similar default beyond such calendar quarter
or to grant any additional waivers of, or forbear with respect to, any other
Default.

12.FORMATION AND ORGANIZATIONAL DOCUMENTS.    Borrower has previously delivered
to Administrative Agent all of the relevant formation and organizational
documents of Borrower, of the partners or joint venturers of Borrower (if any),
and of all guarantors of the Loan (if any), and all such formation documents
remain in full force and effect and have not been amended or modified since they
were delivered to Administrative Agent, except as disclosed to Administrative
Agent in writing. Borrower hereby certifies that: (i) the above documents are
all of the relevant formation and organizational documents of Borrower;
(ii) they remain in full force and effect; and (iii) they have not been amended
or modified since they were previously delivered to Administrative Agent.

13.NON-IMPAIRMENT.    Except as expressly provided herein, nothing in this
Agreement shall alter or affect any provision, condition, or covenant contained
in the Note or other Loan Document or affect or impair any rights, powers, or
remedies of Administrative Agent or Lenders, it being the intent of the parties
hereto that the provisions of the Note and other Loan Documents shall continue
in full force and effect except as expressly modified hereby.

14.MISCELLANEOUS.    The headings used in this Agreement are for convenience
only and shall be disregarded in interpreting the substantive provisions of this
Agreement. Time is of the essence of each term of the Loan Documents, including
this Agreement. If any provision of this Agreement or any of the other Loan
Documents shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed from
this Agreement and the remaining parts shall remain in full force as though the
invalid, illegal, or unenforceable portion had never been a part thereof.

15.INTEGRATION; INTERPRETATION.    The Loan Documents, including this Agreement,
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated therein and supersede all prior
negotiations or agreements, written or oral. The Loan Documents shall not be
modified except by written instrument executed by all parties. Any reference to
the Loan Documents includes any amendments, renewals or extensions now or
hereafter approved by Administrative Agent and Lenders in writing.

16.EXECUTION IN COUNTERPARTS.    To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have
caused this Agreement to be duly executed as of the date first above written.



  "ADMINISTRATIVE AGENT AND LENDER"



 

WELLS FARGO BANK,
NATIONAL ASSOCIATION



 

By:

 

/s/ JEFF JOHNSON


--------------------------------------------------------------------------------



  Name:    



  Title:    

--------------------------------------------------------------------------------





  "BORROWER"



 

MAUI LAND & PINEAPPLE COMPANY, INC., a
Hawaii corporation



 

By:

 

/s/ TIM T. ESAKI


--------------------------------------------------------------------------------



  Name:   Tim T. Esaki



  Title:   Chief Financial Officer



 

By:

 

/s/ ADELE H. SUMIDA


--------------------------------------------------------------------------------



  Name:   Adele H. Sumida



  Title:   Controller & Secretary

--------------------------------------------------------------------------------






LEASEHOLD MORTGAGOR'S CONSENT


        The undersigned ("Leasehold Mortgagor") consents to the foregoing Second
Modification Agreement and the transactions contemplated thereby and reaffirms
its obligations under the Fee and Leasehold Mortgage with Absolute Assignment of
Leases and Rents, Security Agreement and Fixture Filing ("Mortgage") dated as of
November 13, 2007, as amended from time to time, and its waivers, as set forth
in the Mortgage, of each and every one of the possible defenses to such
obligations. Leasehold Mortgagor further reaffirms that its obligations under
the Mortgage are separate and distinct from Borrower's obligations.

Dated as of: December 22, 2010



  "LEASEHOLD MORTGAGOR"



 

KAPALUA LAND COMPANY, LTD.,
a Hawaii corporation



 

By:

 

/s/ TIM T. ESAKI


--------------------------------------------------------------------------------



  Name:   Tim T. Esaki



  Title:   Chief Financial Officer



 

By:

 

/s/ ADELE H. SUMIDA


--------------------------------------------------------------------------------



  Name:   Adele H. Sumida



  Title:   Controller & Secretary

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.21



SECOND MODIFICATION AGREEMENT AND WAIVER Secured Loan
R E C I T A L S
LEASEHOLD MORTGAGOR'S CONSENT
